 In the Matter of OETTINGER LUMBER COMPANY,1 EMPLOYERandUNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, A. F. L.,LOCAL No. 2482, PETITIONERCaseNo. 34-RC-90.-Decided February11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing of-ficer of the National Labor Relations Board.The hearing officer'srulings madeat the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the national LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case the Board finds :1.The Employer is a New Jersey Corporation engaged in the pro-duction and sale of lumber products and mill work at its plant andoffice at Greensboro, North Carolina.During the year ending April30, 1948, the Employer purchased raw materials exceeding $362,000in value, of which about $36,000 represented purchases made outsidethe State of North Carolina. Its sales in the same period exceeded$630,000, of which about $9,500 representedsalesoutside the State.TheEmployer admits, and we find, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.Although the vol-ume of inflow and outflowis small, there is some of both, and the closerelationship between enterprises of this type and the building-con-struction industry, over which we have felt compelled to assert juris-diction, logically calls for our exercising jurisdiction in this case 22.The labor organization named belowclaimsto represent certainemployees of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.1The name of the Employer appears in the caption as corrected at the hearing.*Chairman Herzog and Members Reynolds and Gray.2Matter of Akron Brick and BlockCo., 79 N. L.R. B. 1175.81 N. L. R. B., No. 111.632 OETTINGER LUMBER COMPANY6334.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer'sGreensboro, North Carolina, plant, including all employees doing suchwork in the training program operated by the Employer under itsagreement with the Veteran's Administration,3 but excluding watch-men or guards and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conductedas early aspossible, but not later than 30days from the date of this Direction, under the direction and supt'r-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5,as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by United Brotherhood of Carpenters and Joiners ofAmerica, A. F. L., Local No. 2482.9 The Board's practice is to include veteran trainees in the same unit with permanentemployees performing similar work under substantially the same condj ions.Matter ofGullet Gin Company,72 N. L.R. B. 1101;Matter of Lewiston Buick Company, 77N. L. R. B.58.The Employer contends,however, that its veteran trainees should be excluded becausethe management's present intention is not to retain any of them as permanent employeeswhen their training is completed,as they have proved unsatisfactory.The Employer'spresident testified at the hearing that the seven or eight veterans now in training are thesurvivors of a weeding-out process and represent the "best of the crop." The only specificcomplaint offered by the Employer to the work of the remaining veteran trainees was thatone or two of them appear to have less interest in the Employer's production than in theirown outside work.Under all the circumstances,we are satisfied that the veteran trainees,as a group,have a sufficient prospect of permanent employment to warrant their inclusionin the unit.We shall therefore include them.